Russell, J.
We think that the evidence was sufficient to authorize the jury to convict, and the judge’s instruction referred to in the statement of facts was not prejudicial to the defendant, even though not correct as an abstract proposition of law. In view of the issues made by the evidence and the admissions of the defendant, we think that the renting of a portion of the store under the circumstances stated, and with -knowledge that whisky was being kept there, would make Phillips particeps criminis. The landlord must hide his knowledge behind something more substantial than a sign made from a piece of pasteboard taken from the top of a whisky barrel, advertising the sale of “fish and oysters” consisting of quart and-pint bottles of whisky. A landlord can not, under (lie circumstances shown in this case, say that he did not aid and abet the crime which he knew was being .committed by his tenant under his very nose. Judgment affirmed.